Citation Nr: 1613739	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  13-18 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for lipomas, claimed as lymph nodes.

2.  Entitlement to service connection for a heart disorder, to include ischemic heart disease due to herbicide exposure.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.

4.  Entitlement to an initial compensable evaluation for shrapnel fragment wound scar of the right thigh.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1965 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  A September 2011 rating decision denied service connection for PTSD and lipomas, and granted service connection for a shrapnel fragment wound scar, assigning a noncompensable evaluation.  A December 2011 rating decision denied service connection for ischemic heart disease.  

In Clemons v. Shinseki, 23 Vet App 1 (2009) the United States Court of Appeals for Veterans Claims (Court) addressed the scope of claims generally in regard to what is claimed versus what should be addressed by VA.  The Court held that, in determining the scope of a claim the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons and the varying diagnoses assigned to the Veteran's psychiatric symptoms, the Board recharacterized the issue to the most favorable review of the Veteran's claim for a psychiatric disorder in keeping with the Court's holding in Clemons.

The issues of entitlement to service connection for an acquired psychiatric disorder and a heart disorder, as well as the issue of entitlement to an initial compensable evaluation for a shrapnel fragment wound of the right thigh are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Lipomas were not manifest in service and are unrelated to service.


CONCLUSION OF LAW

Lipomas were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Letters dated in May and June 2011 discussed the evidence necessary to support a claim of entitlement to service connection.  They advised the Veteran of the allocation of duties between himself and VA regarding the development of a claim for benefits.  They also explained the manner in which VA determines disability ratings and effective dates.  Subsequent correspondence provided the Veteran with the status of his claims.

The Board finds that the content of the notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

With respect to VA's duty to assist, service, VA, and private treatment records have been associated with the claims file.  

The Board acknowledges that the Veteran has not been afforded VA medical examinations with respect to his claim of entitlement to service connection for lipomas.  However, the Board finds that VA examinations are not necessary in order to render decisions on these issues.  There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79   (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

The Board finds that the record does not include any information as to a potential relationship between the Veteran's lipomas and service.  Accordingly, a VA examination is not warranted.

As noted above, the appellant also was afforded a hearing before the undersigned VLJ, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  (2015) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and discussed the evidence necessary to support the claims.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  The Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  A decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of lipomas.  On separation examination in July 1968, the Veteran's skin was normal, and he was deemed qualified for separation.  At that time, the Veteran denied skin diseases and indicated that he was in good health.

VA clinical records show incidental findings of lipomas.  In June 2013, a primary care provider noted lipomas on the Veteran's forehead and arms.  The assessment was multiple lipomas on forehead and arms.  No treatment was rendered.  The medical record is otherwise silent regarding any disabling condition characterized by lipomas.

During his November 2015 hearing, the Veteran's wife testified that he had no skin problems prior to service.  The Veteran denied receiving treatment for lipomas.  

Upon careful review of the record, the Board has concluded that service connection is not warranted for the claimed lipomas.  While post-service records reflect incidental findings of lipomas, the most competent and probative evidence of record does not etiologically link any such finding to service or any incident therein.  Rather, the record demonstrates that a substantial period has elapsed between service and these findings.  As noted, relevant examinations were negative at separation from service in July 1968, and findings referable to lipomas date to many years following service.  There is no evidence of a link between these findings and service.  

To the extent that the Veteran asserts that he has a disability characterized by lipomas that is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of the current diagnosis because he does not have the requisite medical knowledge or training, and because this matter is beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  The preponderance of the evidence is against finding that lipomas are related to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2015). 


ORDER

Entitlement to service connection for lipomas is denied.


REMAND

The Veteran seeks service connection for a heart disorder, to include ischemic heart disease.  Medical records currently associated with the electronic claims file indicate various cardiac diagnoses; however, these diagnoses do not include ischemic heart disease.  During his November 2015 hearing, the Veteran noted that he had recently received additional treatment from a private physician for his heart, and that he was scheduled for additional testing.  His representative suggested that records from Stern Cardiovascular might show that the Veteran has ischemic heart disease.  The Veteran should be afforded the opportunity to identify these records so that they might be obtained.

With respect to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, the Veteran's representative noted during the November 2015 hearing that the Veteran had received mental health treatment from Health Quest for PTSD.  These records are not associated with the electronic claims file, and should be obtained.  The Board additionally notes that a May 2013 VA examination resulted in a diagnosis of major depressive disorder.  However, the examiner failed to provide an opinion regarding whether such diagnosis was related to the Veteran's service.  As such, a clarifying opinion must be obtained.

Finally, the Veteran seeks a compensable evaluation for his shrapnel fragment wound scar.  As an initial matter, the Board observes that the Veteran is also in receipt of a 10 percent evaluation for residuals of the shrapnel fragment wound under the criteria for evaluating muscle injuries.  The issue before the Board is the scar only.  While the report of a May 2013 VA skin examination indicates that the scar was not painful, the Veteran's November 2015 testimony indicates that he currently experiences sensory disturbance and discomfort associated with this scar.  As his testimony suggests worsening of the shrapnel fragment wound scar, the Board concludes that a current examination is warranted.

In light of the above discussion, the Board has concluded that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all private medical providers who have treated him for his claimed heart and psychiatric disorders.  The Veteran should be specifically requested to provide a release for Stern Cardiovascular and Health Quest.  Records should be obtained from all sufficiently identified providers.

Obtain any outstanding VA treatment records and associate them with the record.  

If, after making reasonable efforts to obtain any outstanding records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

The development described below should not be undertaken prior to completion of the development ordered in paragraph 1.

2.  Return the claims file to the psychologist who conducted the May 2013 psychological examination.  The examiner is asked to review the claims file (including the discussion in this remand).

If the May 2013 examiner is unavailable, the claims file should be forwarded to a similarly qualified practitioner for the quested review and opinion.  If it is determined that an additional examination of the Veteran is required in order to address the questions posed, such should be scheduled.

Following review of the claims file (and examination of the Veteran only if deemed necessary), the examiner should identify all current acquired psychiatric disorders.  Then, the examiner should provide an opinion regarding whether it as at least as likely as not (a 50 percent or greater possibility) that any such disorder is related to service.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Schedule the Veteran for a VA scars examination to determine the extent of his service-connected shrapnel fragment wound scar.  

The entire claims file must be made available to the examiner, and the examination report must include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies must be accomplished, and all clinical findings pertaining to the shrapnel fragment wound scar of the right thigh must be reported in detail.

4.  Review the examination report for compliance with the Board's directives.  Any deficiencies should be resolved prior to recertification to the Board.  

5.  Upon completion of the above development and any additional development deemed appropriate, readjudicate the issues on appeal.  All applicable laws and regulations should be considered.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


